Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 were previously pending.
Claims 1-17 are amended.
Claims 19-22 are canceled.
Claims 23-26 are newly presented.
Claims 1-18 and 23-26 are currently pending and considered below.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i. e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
STEP 1:
In the instant case, claims 1-18 are directed toward a method (i. e. process) and claims 23-26 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
STEP 2A—PRONG 1:
Independent claims 1 and 23 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “mobile 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as:
Claim 2 recites further limitations that further limits that abstract idea(s) due to the recitation and implementation of generic computer components without further practical application.
Claim 3 recites “modifying the treatment plan based on the additional feedback.” A person (i. e. physician) is capable of physically modifying a treatment plan based on patient feedback (i.e. allergy to medication).
Claims 4-11 and 13-17 recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application.
Claim 12 recites “prescribing an application for installation on the patient mobile communication device, wherein the application is operative to generate the quality-of- care information; configuring the application to define one or more quality-of-care indicators; and wirelessly receiving information corresponding to the one or more quality-of- care indicators from the patient mobile communication device.” Except for the recitation of generic computer components, a person is capable of prescribing quality of care information with one or more quality of care indicators, and receiving information based on the quality of care indicators.
Claim 18 recites “decoding the electronic healthcare records to identify one or more procedures performed by the healthcare provider; and recording the one or more procedures in the patient metadata.” A person is mentally capable of decoding a health record to mentally and/or physically identify one or more procedures that have been performed by a healthcare provider, and making note of any new or not record procedures in the health record.
Claims 23-26 recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application.
Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-18 and 24-26 recite abstract ideas. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional 
STEP 2A—PRONG 2:
The judicial exception in claims 1-2, 4, 6-8, 11-17, and 23-26 are not integrated into a practical application. In particular, the following claims recite the additional elements: “mobile communication device”, “quality tracking system”, “mobile communication device”, “application”, “provider device”, “computing device”, “billing system”, “closed-loop control mechanism”, “one or more medical sensors or instruments”, “treatment device”, and “treatment management system mechanism”. These additional elements are recited at a high level of generality (see Applicant's specification Fig. 1-2, 6-7, 10, 14, and 16 and paragraphs [0006]-[0010] and [0029]-[0033], all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the processor, the computer based system, computer, and non-transitory computer readable medium are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(1)).
Further, claims 1 recites “receiving measurements representative of blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient provided by the one or more medical sensors or instruments”, claim 2 recites “receiving additional feedback”, claims 4 and 5 recites “measurements received from a sensor coupled to a blood pressure measurement device, a blood sugar monitor, an insulin pump, an oxygen source or a continuous positive airway pressure device coupled to the patient mobile communication device”, claim 6 recites “receiving one or more updates of a patient medical condition reported by a user of the patient mobile communication device”, and claim 26 recites “receiving one or more updates related to the medical condition from the patient”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of 
The judicial exception in depending claims 2-18 and 24-26 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 23. Accordingly, the additional elements of claims 1-18 and 23-26 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-18 and 23-26 are therefore directed to an abstract idea or ideas.
STEP 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, the additional elements “a patient mobile communication device” and “a quality tracking system” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-18 and 23-26 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11-12, 14-18, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US 20090094058 A1), in view of Yun et al. (US 20110029030 A1), hereinafter Yun.
Regarding claim 1 Reiner teaches a method for managing healthcare services using a treatment management system, comprising: the measurements being received in quality-of-care (Fig. 1, [0016], [0036], [0050], [0069], [0072], [0097], [0106], [0112], [0113]); and causing, by the treatment management system, the patient mobile communication device to modify an aspect of the treatment of the medical condition (Fig. 2B and [0157]). Reiner does not teach configuring the treatment management system to actively treatment of a medical condition of a patient using sensor data as feedback in a closed-loop control system, the closed-loop control system being configured to respond to changes in blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient; configuring a patient mobile communication device to monitor one or more medical sensors or instruments to measure the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient; receiving, at the treatment management system, measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient from the one or more medical sensors or instruments; in response the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient. However Yun teaches configuring the treatment management system to actively treatment of a medical condition of a patient using sensor data as feedback in a closed-loop control system (Yun, [0059] and [0062]), the closed-loop control system being configured to respond to changes in blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient (Yun, [0020], [0129], [0130], [0140], and [0143]); configuring a patient mobile communication device to monitor one or more medical sensors or instruments (Yun, [0015], [0094], and [0118]) to measure the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient (Yun, [0020], [0129], [0130], [0140], and [0143]); receiving, at the treatment management system, measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient from the one or more medical sensors or instruments (Yun, [0020], [0129], [0130], [0140], and [0143]); in response the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient (Yun, [0130], and [0141]). It would have been obvious to one of ordinary skill  to measure the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient; receiving, at the treatment management system, measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient from the one or more medical sensors or instruments, the measurements being received in quality-of-care information from the patient mobile communication device, wherein the quality-of-care information relates to-a the medical condition of the patient; and causing, by the treatment management system, the patient mobile communication device to modify an aspect of the treatment of the medical condition in response the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient. Doing so would provide symptomatic benefit and accounts for drug tolerance (Yun, [0002]).
Regarding claim 2 the combination Reiner and Yun teaches the method of claim 1. Reiner does not teach the closed-loop control system responds to a treatment management plan provided by a treatment management system. However Yun teaches the closed-loop control system responds to a treatment management plan provided by a treatment management system (Yun, [0059] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and account for the method of claim 1, wherein the closed-loop control system responds to a treatment management plan provided by a treatment management system. Doing so would provide symptomatic benefit and accounts for drug tolerance (Yun, [0002]).
Regarding claim 3 the combination Reiner and Yun teaches the method of claim 2. Reiner further teaches modifying the treatment plan (Fig. 2B and [0157]). Reiner does not teach based on the (Yun, [0130], and [0141]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and account for the method of claim 2, and further comprising: modifying the treatment plan based on the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient. Doing so would provide symptomatic benefit and accounts for drug tolerance (Yun, [0002]).
Regarding claim 4 the combination Reiner and Yun teaches the method of claim 2. Reiner further teaches the patient mobile communication device ([0036]). Reiner does not teach the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient include measurements received from, an insulin pump, an oxygen source or a continuous positive airway pressure device, and wherein modifies the aspect of treatment of the medical condition by configuring or controlling the insulin pump, the oxygen source or the continuous positive airway pressure device. However Yun teaches the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient include measurements received from, an insulin pump, an oxygen source or a continuous positive airway pressure device, and wherein modifies the aspect of treatment of the medical condition by configuring or controlling the insulin pump, the oxygen source or the continuous positive airway pressure device (Yun, [0020], [0062], [0094], [0129], [0130], [0140], and [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and account for the method of claim 2, wherein the measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient include measurements received from, an insulin pump, an oxygen source or a continuous positive airway pressure device, and wherein the patient mobile communication device modifies the aspect of treatment of the medical condition by configuring or controlling the insulin pump, the oxygen source (Yun, [0002]).
Regarding claim 5 the combination Reiner and Yun teaches the method of claim 4. Reiner further teaches the patient mobile communication device ([0036]). Reiner does not teach the measurements received from, insulin pump, oxygen source or continuous positive airway pressure device are automatically relayed by to the treatment management system. However Yun teaches the measurements received from, insulin pump, oxygen source or continuous positive airway pressure device are automatically relayed by to the treatment management system (Yun, [0020], [0062], [0129], [0130], [0140], and [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and account for the method of claim 4, wherein the measurements received from, insulin pump, oxygen source or continuous positive airway pressure device are automatically relayed by the patient mobile communication device to the treatment management system. Doing so would provide symptomatic benefit and accounts for drug tolerance (Yun, [0002]).
Regarding claim 6 the combination Reiner and Yun teaches the method of claim 1. Reiner further teaches receiving one or more updates related to the medical condition from the patient through the patient mobile communication device ([0034], [0131], and [0157]).
Regarding claim 7 the combination Reiner and Yun teaches the method of claim 6. Reiner further teaches updates of the medical condition are automatically and periodically transmitted by the patient mobile communication device (FIG. 1, [0036], and [0125]).
Regarding claim 8 the combination Reiner and Yun teaches the method of claim 6. Reiner further teaches receiving quality-of-care information from the patient mobile communication device, 3App. No. 15/898,123 wherein the quality-of-care information includes personalized notifications generated by the patient mobile communication device ([0036] and [0142]). wherein the quality-of-care information includes personalized notifications generated by the patient mobile communication device ([0036] and [0142])
Regarding claim 9 the combination Reiner and Yun teaches the method of claim 8. Reiner further teaches the quality-of-care information includes a medical diagnosis ([0140]).
Regarding claim 11 the combination Reiner and Yun teaches the method of claim 8. Reiner further teaches the quality-of-care information relates to treatment data corresponding to the patient (Fig. 1 and [0081]).
Regarding claim 12 the combination Reiner and Yun teaches the method of claim 1. Reiner further teaches configuring the patient mobile communication device ([0036]), with one or more quality-of-care indicators used to generate quality-of-care information (FIG. 1 and [0072]); wirelessly receiving information corresponding to the one or more quality-of-care indicators from the patient mobile communication device ([0050]); and reporting the quality-of-care information to a quality tracking system ([0137]).
Regarding claim 14 the combination Reiner and Yun teaches the method of claim 12. Reiner further teaches configuring the patient mobile communication device ([0036]) to identify one or more conditions, medications, tests, procedures, or physiological data related to the quality-of- care indicator (Fig. 1 and [0072]); and configuring the patient mobile communication device ([0036]) to alert the patient to seek medical advice when the one or more conditions occurs ([0114]).
Regarding claim 15 the combination Reiner and Yun teaches the method of claim 12. Reiner further teaches configuring the patient mobile communication device ([0036]) to identify one or more conditions, medications, tests, procedures, or physiological data related to the quality-of- care indicator (Fig. 1 and [0072]); and configuring the patient mobile communication device ([0036]) to alert the patient of specific measures to be taken by the provider to meet a quality-of-care objective related to the one or more conditions, medications, tests, procedures, or physiological data occurs (Fig. 1 and [0115]).
Regarding claim 16 the combination Reiner and Yun teaches the method of claim 12. Reiner further teaches reporting the quality-of-care information to a quality tracking system comprises: transferring (Fig. 2B and [0175]); recording information characterizing the transfer of information to the provider device in patient metadata maintained by the patient mobile communication device (Fig. 1 and [0071]); and transmitting the patient metadata to a rewards server, wherein the rewards server is configured to calculate a financial benefit to a user of the patient mobile communication device based on one or more transfers of electronic healthcare records to a healthcare provider ([0137]).
Regarding claim 17 the combination Reiner and Yun teaches the method of claim 16. Reiner further teaches the rewards server is configured to calculate the financial benefit to the patient based on transmission of the electronic healthcare records ([0137]).
Regarding claim 18 the combination Reiner and Yun teaches the method of claim 16. Reiner further teaches decoding the electronic healthcare records to identify one or more procedures performed by the healthcare provider (Fig. 1 and [0069]); and recording the one or more procedures in the patient metadata ([0122]).
Regarding claim 23 Reiner teaches a closed-loop control system comprising: a treatment device communicatively coupled to the patient mobile communication device ([0036]); and receive measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient from the one or more medical sensors or instruments from the patient mobile communication device ([0010], [0012], [0025], [0032]-[0036], [0066], [0082], and [0113]). Reiner does not teach a patient mobile communication device configured to monitor one or more medical sensors or instruments to measure the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient; a treatment management system mechanism (Yun, [0059] and [0062]) configured to: cause the patient mobile communication device to modify an aspect of treatment of the medical condition in response to a change in blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient, wherein the patient mobile communication device is further configured to modify the aspect of treatment of the medical condition by configuring or controlling the treatment device (Yun, [0130], and [0141]). It would have been obvious to one of ordinary skill in (Yun, [0002]).
Regarding claim 24 the combination of Reiner and Yun teaches the closed-loop control system of claim 23. Reiner does not teach the treatment management system mechanism is further configured to: modify a treatment plan based on the change in blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient, wherein the aspect of treatment modified by the patient mobile communication device is identified in the treatment plan. However Yun teaches the treatment management system mechanism is further configured to: modify a treatment plan based on the change in blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient measurements representative of the blood pressure, blood sugar, dispensed insulin, oxygen or airway pressure of the patient, wherein the aspect of treatment modified by the patient mobile communication device is identified in the treatment plan (Yun, FIG. 2B, [0130], [0141], and [0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and account for the closed-(Yun, [0002]).
Regarding claim 25 Reiner teaches the combination of Reiner and Yun teaches the closed-loop control system of claim 23. Reiner does not teach the treatment device comprises a blood pressure measurement device, a blood sugar monitor, an insulin pump, an oxygen source or a continuous positive airway pressure device. However Yun teaches the treatment device comprises a blood pressure measurement device, a blood sugar monitor, an insulin pump, an oxygen source or a continuous positive airway pressure device (Yun, [0020], [0062], [0094], [0129], [0130], [0140], and [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and account for the closed-loop control system of claim 23, wherein the treatment device comprises a blood pressure measurement device, a blood sugar monitor, an insulin pump, an oxygen source or a continuous positive airway pressure device. Doing so would provide symptomatic benefit and accounts for drug tolerance (Yun, [0002]).
Regarding claim 26 Reiner teaches the combination of Reiner and Yun teaches the closed-loop control system of claim 23. Reiner does not teach receiving one or more updates related to the medical condition from the patient, wherein the updates are automatically and periodically transmitted by the patient mobile communication device through the patient mobile communication device. However Yun teaches receiving one or more updates related to the medical condition from the patient, wherein the updates are automatically and periodically transmitted by the patient mobile communication device through the patient mobile communication device (Yun, [0020], [0062], [0094], [0129], [0130], [0140], and [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner to incorporate the teachings of Yun and (Yun, [0002]).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner and Yun, in view of Lara et al. (US 20070174092 A1), hereinafter Lara.
Regarding claim 10 the combination of Reiner and Yun teaches the method of claim 8. Reiner does not teach the quality-of-care information relates to medications. However Lara teaches the quality-of-care information relates to medications (Lara, [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner and Yun to incorporate the teachings of Lara and account for the method of claim 8, wherein the quality-of-care information relates to medications. Doing so would provide further, reliable guidance for patients that is more engaging and effective (Lara, [0005]-[0010]).
Regarding claim 13 the combination of Reiner and Yun teaches the method of claim 12. Reiner further teaches configuring the patient mobile communication device ([0036]). Reiner and Yun do not teach to alert the patient to take a medication. However Lara teaches to alert the patient to take a medication (Lara, [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reiner and Yun to incorporate the teachings of Lara and account for the method of claim 1 further comprising: configuring the patient mobile communication device to alert the patient to take a medication. Doing so would provide further, reliable guidance for patients that is more engaging and effective (Lara, [0005]-[0010]).
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the independent claims recite a combination of steps that interact to implement a closed-loop control mechanism in a manner that cannot be replicated by a human. Further Applicant argues any claims that could be characterized as involving an abstract idea is integrated into a practical application. Examiner respectfully disagrees. The method/system of applying a “closed-loop control system” to manage treatment, respond to changes based on medical instruments or devices, receive measurements, and modify a treatment plan (e.g. abstract ideas in the form of a mental process or certain method of organizing human activity) are merely applying the judicial exception using generic computer components and therefore do not integrate the judicial exception into a practical application. Furthermore, the process of managing treatment, respond to changes based on medical instruments or devices, receive measurements, and modify a treatment plan can all be reasonably done by a person via pen and paper, physically done by a person, or with a person using a computer. 
	Regarding the 35 U.S.C. 103 Rejection, Applicant argues Reiner and Yun does not teach or suggest the combination of a treatment management system and a closed-loop control system recited in the previously presented claims and the amended claims. Further Applicant argues Yun does not disclose of an external involvement in the control system. Examiner respectfully disagrees. Yun discloses a method for treating a disease condition (Abstract). Yun also discloses the device can be external to the system, see [0052]: “Such devices may be positioned directly on a targeted area, e.g., positioned below the skin of a subject directly on or adjacent a portion of the nervous system (e.g., one or more nerve fibers) such as an implantable device, or may be an external device (i.e., some or all of the device may be external to the subject), a closed-loop control system for treatment and management, see [0059]: “Optionally, the present invention may incorporate a closed-loop control system which may automatically adjust the electrical parameters in response to a sensed parameter or condition of a subject. Under a closed-loop feedback system to provide automatic adjustment of parameters of the electrodes, a sensor that senses a condition of the body is utilized” and [0062]: “Device 100 may optionally include one or .
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                    



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686